Citation Nr: 0030303	
Decision Date: 11/20/00    Archive Date: 11/22/00

DOCKET NO.  94-07 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for 
atherosclerotic/atherosclerotic heart disease due to lithium 
therapy prescribed for service-connected bipolar disorder.

2.  Entitlement to a total rating by reason of individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel



INTRODUCTION

The veteran had active service from November 1975 to 
September 1976.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  A rating action in April 1993 denied service 
connection for arteriosclerotic heart disease.  A rating 
action in November 1994 denied entitlement to a total rating 
by reason of individual unemployability due to service-
connected disabilities (TDIU).  The case was last remanded by 
the Board in January 2000.


FINDINGS OF FACT

1.  The evidence does not establish any relationship between 
the appellant's atherosclerotic/atherosclerotic heart disease 
and service connected disability. 

2.  The appellant is service-connected for bipolar disorder, 
evaluated as 30 percent disabling and hypothyroidism, 
evaluated as 10 percent disabling.  His combined disability 
evaluation is 40 percent.

3.  The appellant's service-connected disabilities do not 
preclude him from securing or following a substantially 
gainful occupation consistent with his education and his work 
experience.


CONCLUSIONS OF LAW

1.  The appellant's atherosclerotic/atherosclerotic heart 
disease is not proximately due to or the result of service 
connected disability.  38 C.F.R. §  3.310 (1999). 

2.  The appellant's service-connected disabilities do not 
prevent him from securing or following a substantially 
gainful occupation without regard to advancing age.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background.

The clinical record discloses that the veteran was initially 
treated for coronary atherosclerotic heart disease in 1992.  

On VA mental status examination in March 1993, the veteran 
stated that he was unable to work any more because of his 
heart disability.  He had been fired from his place of work 
the previous year because he missed too many days due to 
illness.  He said that he had tried to get another job but 
that no one would hire him because of his heart condition.  
As to his psychiatric disorder, he stated that he had been 
stabilized on the lithium for his manic depressive psychosis.  
He was not sleeping well because of worries about his 
financial condition and the fact he had been out of work for 
months.  Objective evaluation noted that the veteran was 
alert, cooperative, and coherent.  There was no evidence of 
any mood swings, affect was appropriate, and productions were 
relevant and coherent.  He was well oriented, and recent and 
remote memory were intact.  He denied hallucinations or 
delusions and was stabilized on lithium. The diagnosis was 
manic depressive psychosis, stabilized.

In December 1993, J. B. W., M. D., reported that the veteran 
had manic depressive disorder requiring continuous treatment 
with Lithium; that at this time, because of his continuous 
use of Lithium, he would not be able to perform employment 
due the hazards of the Lithium therapy; and that Lithium had 
been reported to impair mental or physical abilities which 
would prevent the veteran from operating vehicles or 
machinery.  Dr. W. added that Lithium had been reported to 
cause cardiac arrhythmias and hypotension.  In view of these 
facts, he felt that the veteran was disabled from employment.  
An electrocardiogram showed sinus bradycardia.

In January 1994, the veteran submitted a document from Roxane 
Laboratories, a manufacturer of Lithium Carbonate.  Under 
"Precautions", it was noted that Lithium may impair mental 
and or/physical abilities.  Patients were cautioned about 
activities requiring alertness (e. g., operating vehicles or 
machinery).  Those adverse reactions that had been reported, 
but which did not appear to be related to Lithium serum 
levels, were cardiovascular conditions, including cardiac 
arrhythmia, hypotension, and peripheral circular collapse.  

On VA psychiatric examination in October 1996, the veteran 
stated that he had symptoms of depression which lasted for 
one to two weeks, with symptoms of insomnia, anhedonia, 
anergy, anorexia with weight loss, and difficulty in 
concentration.  He denied all other symptoms.  He reported 
that he had gotten very depressed after the recent divorce 
from his wife in January 1996.  Consequently, Paxil was 
started and he seemed to be in remission at the present time.

The mental status examination found the veteran to be neatly 
dressed, calm, cooperative and engagable, and appropriate in 
interactions and communication.  He was relevant, cogent, 
lucid, and goal directed in his thinking.  Although his 
speech was a bit rapid, it was not pressured and had normal 
associations.  He had good eye contact.  Psychomotor 
functions were normal.  He had no formal thought disorder and 
was not responding to internal stimuli.  He denied any 
suicidal or homicidal ideations, intentions, or plans.  
Insight, judgment, and cognition were intact.  

The Axis I diagnoses were bipolar affective disorder, in 
remission and stable presently on medication; and history of 
bipolar affective disorder with psychotic symptoms in the 
past.  The Axis III diagnoses were lithium-induced 
hypothyroidism; history of cardiac dysfunction, and coronary 
artery disease.  He had a history of dysrhythmias, with "a 
question of bradycardia which could be associated secondary 
to probably Lithium treatment or hypothyroidism."  On Axis 
IV, the severity of psychosocial stressors was severe, due to 
recent divorce, a pending court case, losing custody of his 
children, and poor social support.  The Axis V Global 
Assessment of Functioning score was currently 60 and in the 
past year 40.

In September 1992, the Social Security Administration (SSA) 
found that the veteran was entitled to a period of disability 
beginning in August 1992.  The decision stated that the 
veteran was a high school graduate who had worked as a 
chicken trimmer, construction laborer and boat mechanic; that 
he last worked in August 1992; that Lithium caused 
hypothyroidism, which could account for his complaints of 
lethargy; that he had serious cardiac problems with moderate 
stenosis in the left anterior descending artery and stenosis 
in the obtuse marginal branch of circumflex artery; that an 
Electrocardiogram showed evidence of a myocardial infarction; 
and that he had been hospitalized for chest pains twice while 
working as a chicken trimmer in 1992.  

The SSA decision further stated that the combination of 
exertional limitations and the bipolar disorder precluded 
performance of past work.  The veteran had moderate 
limitation of pace, no sustained effort without chest pain, 
and low stamina level due to Lithium.  Exertionally, he could 
not perform more than sedentary work with his severe coronary 
artery disease.  The Vocational Expert testified that with 
those limitations, the veteran would be unable to make a 
vocational adjustment to other work.  

The veteran received a VA thyroid and parathyroid examination 
in October 1998.  The examiner consulted the appropriate 
medical literature and discussed the case with knowledgeable 
medical colleagues.  In regard to whether the veteran's 
dysrhythmia was the result of Lithium or hypothyroidism, the 
examiner stated this cardiac disorder was actually a sinus 
bradycardia and was a known side effect of Lithium or 
hypothyroidism.  He stated at the present time, sinus 
bradycardia was not a serious health factor.  He added that 
neither hypothyroidism nor Lithium therapy are known causes 
of atherosclerosis.  

The development of atherosclerosis is well known to be the 
result of several risk factors, especially cigarette smoking, 
hypertension, diabetes mellitus, obesity, and a positive 
family history of premature coronary artery disease.  The 
question of severe stress in a person's life is a 
possibility, as evidenced by the postmortem examinations of 
young soldiers who died in combat.  A review of the veteran's 
record indicted that he had been under severe stress relative 
to his health problems and subsequent family problems.  He 
stated it was difficult to be certain about the effects of 
stress but in the absence of other factors, it was a strong 
possibility.  Hypothyroidism and/or Lithium therapy were not 
well established causes of coronary atherosclerosis with 
subsequent myocardial infarction.

The veteran underwent a VA heart examination in February 
2000.  The examiner noted that the veteran had received a 
medical discharge for bipolar disorder.  He had been doing 
remarkably well until July 1992, when he developed chest 
pain, diagnosed as angina.  The diagnosis was history of 
coronary disease with stable class II angina.  The examiner 
stated there was no relationship between the use of Lithium 
and coronary disease.  He concluded the coronary disease was 
of a mild nature and not related to Lithium use and 
apparently not related to family history.

Service connection is in effect for manic depression 
psychosis, rated 30 percent; and hypothyroidism, rated 10 
percent.  The combined rating is 40 percent.

Legal Analysis.

Prior to adjudicating the issues on appeal, the Board notes 
that during this appeal, all pertinent medical records 
necessary to substantiate the claim have been obtained, 
including records from the veteran's private physician and 
the Social Security Administration (SSA).  In addition, the 
case has been remanded on several occasions for further 
development and examinations.  Therefore, the undersigned has 
determined that the VA has met the requirements for assisting 
the claimant mandated by the Veterans Claims Assistance Act 
of 2000, Pub L. No. 106-475, 114 Stat. 2096 (2000).

A.  Service connection for atherosclerotic/ atherosclerotic 
heart disease.

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from disease or 
injury incurred in or aggravated during service or that a 
current disability is secondary to a service-connected 
disability.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 1991); 
38 C.F.R. § 3.310 (1999).

Service connection may be established on a secondary basis 
for a disability, shown to be proximately due to, or the 
result of, a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (1998).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

There is no medical opinion or other medical evidence that 
Lithium use either caused or aggravated the veteran's 
atherosclerotic/atherosclerotic heart disease.  Moreover, 
there is medical opinion that Lithium use is not a known 
cause of these specific cardiovascular disorders.  On VA 
endocrine examination in October 1998 and on VA cardiology 
examination in February 2000, the examiners stated that there 
was no relationship between Lithium therapy and 
arteriosclerotic disease or heart disease.  The former 
examiner also stated that there was no relationship between 
hypothyroidism and coronary atherosclerosis.

There is private and VA evidence linking other cardiovascular 
abnormalities to Lithium use, namely hypotension and cardiac 
arrhythmias such as sinus bradycardia.  In this case, 
however, the medical evidence does not reflect that the 
veteran has hypotension.  He does have sinus bradycardia, 
defined as a slow sinus rhythm, with a heart rate less than 
60.  (Dorland's Illustrated Medical Dictionary 187 (26th ed. 
1985)).  This arrhythmia, standing alone, without evidence of 
an underlying organic disorder, is not considered a 
disability for VA compensation purposes.  38 C.F.R. § 4.104, 
Note preceding Diagnostic Code 7010 (2000). 

On VA examination in October 1998, the examiner noted that 
stress in a person's life was a possible a cause of 
arteriosclerotic heart disease, at least in some cases.  In 
the veteran's case, however, any such stresses were linked to 
health and family problems, and not to manic depressive 
illness.

To summarize:  The medical evidence does not reflect that in 
this case, arteriosclerotic/arteriolosclerotic heart disease 
is proximately due to or the result of service connected 
disability.  The evidence preponderates against the claim.


B.  TDIU

A total disability compensation rating may be assigned in a 
case in which the schedular rating is less than 100 percent, 
when it is found that the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  It is 
the established policy of VA that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service connected disabilities shall be rated 
totally disabled. 38 C.F.R. §§ 3.340, 4.16 (1999).

VA will grant TDIU when the evidence shows that a veteran is 
precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (1999).

In Hatlestad v. Derwinski, 3 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to TDIU.  Specifically, the Court indicated that there was a 
need for discussing whether the standard delineated in the 
controlling regulations was an "objective" one based on 
average industrial impairment or a "subjective" one based 
upon the veteran's actual industrial impairment.  Subsequent 
thereto, the VA General Counsel concluded that the 
controlling VA regulations generally provided that veterans 
who, in light of their individual circumstances, but without 
regard to age, are unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities shall be rated totally disabled, without regard 
to whether an average person would be rendered unemployable 
by such circumstances.  Thus, the criteria include a 
subjective standard.  It was also determined that 
"Unemployability" is synonymous with the inability to secure 
and follow a substantially gainful occupation. VAOPGCPREC 75-
91 (Dec. 27, 1991) (O.G.C. Prec. 75-91), 57 Fed. Reg. 2317 
(1992).  The Board is bound in its decisions by the 
regulations, the Secretary's instructions and precedent 
opinions of the Chief Legal Officer of VA. 38 U.S.C.A. § 
7104(c).

In determining whether a veteran is entitled to a TDIU, 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  Thus, in deciding the claim, the Board may 
not favorably consider the effects of the veteran's 
nonservice-connected disabilities with respect to their 
degree of interference with the veteran's unemployability.

At present, the veteran does not meet the schedular 
guidelines provided for consideration of TDIU pursuant to 38 
C.F.R. § 4.16(a) (1999).  That is, he has no single service-
connected disability ratable at 60 percent or more, or a 
combination of disabilities with at least one disability 
ratable at 40 percent or more with additional service-
connected disability to bring the combined rating to 70 
percent or more.  He has a high school education and 
occupational experience as a chicken trimmer, construction 
laborer and boat mechanic.  

During the appeal period, the veteran's bipolar disorder has 
been stable, and recently, shown to be productive of only 
moderate difficulty in occupational functioning.  In this 
regard, the Board recognizes that the Lithium he takes for 
management of this disease precludes work in which he 
operates machinery or other equipment.  SSA has also found, 
and the Board agrees, that his stamina level is decreased 
because of Lithium.  His thyroid functions normally at 
present. 

The Board finds that the veteran is not precluded from light 
manual labor or relatively sedentary work consistent with his 
education and work experience by reason of his service 
connected disabilities alone.  It is clear from the record 
that his job as a chicken trimmer, which he characterized as 
the easiest job he'd had, was terminated be cause of problems 
related to heart disease.  There is no evidence that he could 
not perform that, or similar work, considering his service 
connected disabilities only.

While the veteran is considered disabled by SSA, such 
decisions are not controlling on VA.  Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).  In this regard, the SSA awarded 
disability benefits to the veteran, based on an inability to 
engage in any substantial activity due to disability from 
both his nonservice connected cardiovascular disorder and his 
service connected psychiatric disorder and hypothyroidism.  
Only disability stemming from his service connected disorders 
has been considered with respect to the TDIU claim.  



ORDER

Service connection for atherosclerotic/atherosclerotic heart 
disease is denied.  Entitlement to TDIU is denied. 



		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals



 

